ORDER

PER CURIAM.
AND NOW, this 7th day of August, 2008, the Petition for Allowance of Appeal is GRANTED. The issues, rephrased for clarity, are:
(1) Did the Commonwealth Court commit an error of law, under Mitchell v. WCAB (Steve’s Prince of Steaks), 572 Pa. 380, 815 A.2d 620 (2003), in determining that Petitioner’s failure to report to an offered job, because of her incarceration, was an act of “bad faith,” which would then relieve Respondent of the burden of showing job *182availability following any period of subsequent total disability experienced by Petitioner?
(2) Did the Commonwealth Court commit an error of law in holding that Petitioner was barred by collateral estoppel from arguing that Respondent was, once again, required to show job availability following a period of total disability?